     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.112 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONALD EDWARD CAUDLE,                         Case No.: 3:20-CV-0098 JLS (LL)
     CDCR #AB-6670,
12
                                      Plaintiff,   ORDER: (1) DISMISSING
13                                                 DEFENDANTS POLLARD,
                         vs.                       VAZQUEZ, VANDERWEIDE,
14
                                                   FRIJAS, AND MITCHELL; AND
15                                                 (2) DIRECTING U.S. MARSHAL TO
     CALIFORNIA DEP’T OF                           EFFECT SERVICE UPON
16   CORRECTIONS AND                               DEFENDANTS ROMERO, RODRIN,
17   REHABILITATION; RICHARD J.                    AND SCALLIA
     DONOVAN CORRECTIONAL
18   FACILITY; E. FRIJAS;
19   CORRECTIONAL OFFICER ROMERO;
     POLLARD; VAZQUEZ;
20   VANDERWEIDE; MITCHELL;
21   RODRIN; SCALLIA,
22                                  Defendants.
23
24   I.    Procedural History
25         On January 13, 2020, Plaintiff Ronald Edward Caudle, proceeding pro se and
26   currently housed at Atascadero State Hospital located in Atascadero, California, filed a
27   Complaint pursuant to 42 U.S.C. § 1983 (“Compl.” ECF No. 1), together with a Motion to
28   Proceed In Forma Pauperis (“IFP”) (ECF No. 2). Plaintiff claims prison officials at

                                                                             3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.113 Page 2 of 10



 1   Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California, violated his
 2   Eighth and Fourteenth Amendment rights.
 3         On March 10, 2020, the Court granted Plaintiff’s Motion to Proceed IFP, dismissed
 4   Defendants California Department of Corrections and Rehabilitation (“CDCR”), RJD, and
 5   Frijas for failing to state a claim, and directing the United States Marshal Service
 6   (“USMS”) to effect service of the Complaint upon Defendant Romero. (ECF No. 5.)
 7         However, before Plaintiff served Defendant Romero, he filed a First Amended
 8   Complaint (“FAC”) in which he once again named Defendant Frijas and added new
 9   Defendants Mitchell, Pollard, Rodrin, Romero, L. Vanderweide, P. Vazquez, and Scallia.
10   (ECF No. 7.)
11   II.   Screening Pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
12         A.     Legal Standard
13         Because Plaintiff is a prisoner and is proceeding IFP, his FAC requires a pre-answer
14   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes, the
15   Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
16   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
17   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
18   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
19   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
20   targets of frivolous or malicious suits need not bear the expense of responding.’”
21   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted.)
22         “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
25   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
26   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
27   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
28   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted

                                                                                3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.114 Page 3 of 10



 1   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 2   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 3         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 4   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 5   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
 6   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
 7   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
 8   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
 9   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
10         Finally, in deciding whether Plaintiff has stated a plausible claim for relief, the Court
11   may consider exhibits attached to his FAC. See Fed. R. Civ. P. 10(c) (“A copy of a written
12   instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”); Hal
13   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990)
14   (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426 (9th Cir. 1978)
15   (“[M]aterial which is properly submitted as part of the complaint may be considered” in
16   ruling on a Rule 12(b)(6) motion to dismiss)).
17         B.      Plaintiff’s Factual Allegations
18         On July 18, 2019, Plaintiff was returning to his cell at RJD when he was “assaulted
19   by three inmates.” (FAC at 7.) One of the inmates “punched” Plaintiff in the face while
20   the other two inmates “threatened [him] with homemade prison knives.” (Id.) Plaintiff
21   alleges these events all “transpired in front of Correctional Officer Romero who stood by
22   watching and laughing while the incident occurred.” (Id.) Romero then “instructed the
23   correctional officer (Scallia) in the control tower to open [Plaintiff’s] cell door.” (Id.)
24   When his cell door opened, Plaintiff claims, “one of the inmates ran into [his] cell” and
25   took Plaintiff’s property. (Id.) These inmates also purportedly told Plaintiff “right in front
26   of Correctional Officer Romero that if [Plaintiff] tried to tell anyone about what happened,
27   they would stab [Plaintiff].” (Id.) Plaintiff also claims that “all of this took place in front
28   ///

                                                                                   3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.115 Page 4 of 10



 1   of Correctional Officer Rodrin who stood by the podium in the dayroom, watching and
 2   laughing.” (Id.)
 3           A week prior to this incident, Plaintiff claims Romero “tried to question [him] in
 4   regard to [Plaintiff] being a witness in a criminal case against correctional officers at
 5   Pelican Bay State Prison in the mid 1990’s and early 2000’s.” (Id. at 7.) Romero allegedly
 6   told Plaintiff that “inmates who told on officers ended up getting hurt.” (Id.) Plaintiff
 7   further claims that one of the inmates who assaulted him “worked for Officer Romero as a
 8   porter.” (Id.)
 9           Plaintiff attempted to “tell several staff members including the Warden, only to have
10   [his] request for an interview and inquiry into the matter go unanswered.” (Id.) Plaintiff
11   also claims that he filed an administrative grievance on August 29, 2019 that has “never
12   been heard to this date.” (Id.)
13           One week later, on July 25, 2019, Plaintiff approached Romero and told him that he
14   “needed to be placed in administrative segregation to which he replied, ‘take your bitch ass
15   back to your cell.’” (Id. at 10.) Plaintiff “swallowed four razor blades and was taken to
16   the outside hospital under suicide watch.” (Id.)
17           Plaintiff claims that while he was at an outside hospital, his “personal property
18   should have been secured by staff and placed in storage.” (Id.) However, “Correctional
19   Officers Romero, Rodrin, and Scallia failed to do their duties.” (Id.) As a result, Plaintiff’s
20   property was “left unattended for two days before it was finally secured and inventoried.”
21   (Id.)
22           Plaintiff “appeared before Warden Pollard at an inmate classification hearing” on
23   August 22, 2019. (Id. at 11.) Plaintiff informed Pollard “of the staff misconduct at the
24   hands of Romero, Rodrin, and Scallia.” (Id.) Plaintiff also “made him aware of the theft
25   of [his] property.” (Id.) Pollard told Plaintiff that “someone would come talk to [him] and
26   that [his] claims would be taken seriously.” (Id.) However, as of September 4, 2019, “no
27   one had come to talk to [Plaintiff] so [he] wrote Warden Pollard a CDCR 22 form to find
28   ///

                                                                                   3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.116 Page 5 of 10



 1   out what was going on.” (Id.) However, Plaintiff “didn’t receive a response.” (Id.)
 2   Plaintiff was transferred to Centinela State Prison on September 24, 2019. (Id.)
 3         Plaintiff returned to RJD “after a suicide attempt” on October 15, 2019. (Id.) On
 4   October 22, 2019, Lieutenant Vanderweide “finally came to talk” to him and interview him
 5   regarding his claims. (Id.) Plaintiff alleges that he tried to raise his claims regarding
 6   Romero, Scallia, and Rodrin but Vanderweide informed him that he was “only interested
 7   in talking about [his] missing property.” (Id.) Plaintiff was then transferred to the
 8   California Health Care Facility (“CHCF”) on October 26, 2019. (Id.) Plaintiff was later
 9   transferred to Atascadero State Hospital where he received a “memorandum from the
10   CDCR with Warden Pollard’s signature on it . . . informing [Plaintiff] that an inquiry is to
11   be reopened.” (Id.)
12         Plaintiff “received a letter” from Chief Deputy Warden Vazquez on November 18,
13   2019 regarding the “letter [Plaintiff] wrote to Warden Pollard” on September 3, 2019. (Id.
14   at 12.) Vazquez claimed, “that he could find no merit to [Plaintiff’s] claims of staff
15   misconduct.” (Id.) In addition, Vazquez purported claim that Plaintiff “refused to talk to
16   the investigative services unit” which Plaintiff disputes. (Id.) Plaintiff alleges that
17   Vazquez, as well as the “RJD Appeals Coordinators, are “cover[ing] up their abuse of the
18   CDCR appeals system.” (Id.)
19         Plaintiff alleges Defendant Frijas, a Correctional Counselor, “fabricated false
20   paperwork” in an “attempt to cover up the fact that the RJD Appeals Coordinators Office
21   had failed to meet the time restraints set forth by CDCR policy and Title 15.” (Id. at 14.)
22   He further alleges Frijas was “well aware of the rampant corruption running amok within
23   RJD’s walls.” (Id.)
24         Months earlier, on August 1, 2019, Plaintiff was interviewed by Defendant Mitchell
25   regarding what happened on July 18, 2019 and July 25, 2019. (See id. at 15.) Plaintiff told
26   Mitchell about Defendants Romero, Rodrin, and Scallia “allowing inmates to assault [his]
27   person and steal [his] property.” (Id.) Plaintiff claims Mitchell asked him if he “had
28   information about drugs or weapons on B Facility, saying it would help [his] cause.” (Id.)

                                                                                3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.117 Page 6 of 10



 1   However, Plaintiff alleges he “never saw [Mitchell] again” and the “whole investigation
 2   was a sham and an attempt to cover up for officer misconduct.” (Id.)
 3          Plaintiff seeks injunctive relief, as well as compensatory and punitive damages. (See
 4   id. at 17.)
 5          C.     42 U.S.C. § 1983
 6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
 7   elements: (1) that a right secured by the Constitution or laws of the United States was
 8   violated, and (2) that the alleged violation was committed by a person acting under the
 9   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
10   1035-36 (9th Cir. 2015).
11          D.     Grievance Claims
12          Here, Plaintiff seeks to hold Defendants Pollard, Vazquez, Vanderweide, Frijas, and
13   Mitchell liable for how they either purportedly failed to respond to his grievances, failed
14   to adequately address his concerns raised in these grievances, or provided an untimely
15   response to his grievances. However, a prison official’s allegedly improper processing of
16   an inmate’s grievances or appeals, without more, cannot serve as a basis for section 1983
17   liability. See generally Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding
18   prisoners do not have a “separate constitutional entitlement to a specific prison grievance
19   procedure”) (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (noting
20   due process not violated simply because defendant fails properly to process grievances
21   submitted for consideration); Shallowhorn v. Molina, 572 Fed. Appx. 545, 547 (9th Cir.
22   2014) (finding district court properly dismissed section 1983 claims against defendants
23   who “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at 860).
24          Therefore, the claims against Defendants Pollard, Vazquez, Vanderweide, Frijas,
25   and Mitchell are DISMISSED from this action for failing to state a claim. In addition,
26   because Plaintiff has already been provided a short and plain statement of his pleading
27   deficiencies with regard to these claims in the Court’s previous Order, the Court finds
28   granting further leave to amend these claims would be futile. See Gonzalez v. Planned

                                                                                3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.118 Page 7 of 10



 1   Parenthood, 759 F.3d 1112, 1116 (9th Cir. 2014) (“’Futility of amendment can, by itself,
 2   justify the denial of . . . leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d 815, 845
 3   (9th Cir. 1995)).
 4         E.     Property claim
 5         Once again, Plaintiff seeks to hold all Defendants liable for the loss of his personal
 6   property. “The Fourteenth Amendment’s Due Process Clause protects persons against
 7   deprivations of life, liberty, or property; and those who seek to invoke its procedural
 8   protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545
 9   U.S. 209, 221 (2005).
10         Ordinarily, due process of law requires notice and an opportunity for some kind of
11   hearing prior to the deprivation of a significant property interest. Sinaloa Lake Owners
12   Ass’n v. City of Simi Valley, 882 F.2d 1398, 1405 (9th Cir. 1989). Neither the negligent
13   nor intentional deprivation of property states a due process claim under section 1983 if the
14   deprivation was random and unauthorized. Parratt v. Taylor, 451 U.S. 527, 535-44 (1981)
15   (state employee negligently lost prisoner’s hobby kit), overruled in part on other grounds,
16   Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468 U.S. 517, 533
17   (1984) (intentional destruction of inmate’s property). The availability of an adequate state
18   post-deprivation remedy, e.g., a state tort action, precludes relief because it provides
19   sufficient procedural due process. See Zinermon v. Burch, 494 U.S. 113, 128 (1990)
20   (holding where state cannot foresee, and therefore provide meaningful hearing, prior to the
21   deprivation, a statutory provision for post-deprivation hearing or a state common law tort
22   remedy for erroneous deprivation satisfies due process); King v. Massarweh, 782 F.2d 825,
23   826 (9th Cir. 1986) (same). The Ninth Circuit has long recognized that California law
24   provides such an adequate post-deprivation remedy. Barnett v. Centoni, 31 F.3d 813,
25   816–17 (9th Cir. 1994) (citing Cal. Gov’t Code §§ 810-895).
26         Deprivations of property resulting from negligence, or “mere lack of due care,” do
27   not deny due process at all and must be redressed through a state court damages action.
28   See Daniels, 474 U.S. at 328 (“[T]he Due Process Clause is simply not implicated by a

                                                                                3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.119 Page 8 of 10



 1   negligent act of an official causing unintended loss of or injury to life, liberty, or
 2   property.”); id. at 330 (“‘To hold that this kind of loss is a deprivation of property within
 3   the meaning of the Fourteenth Amendment seems not only to trivialize, but grossly to
 4   distort the meaning and intent of the Constitution.’”) (quoting Parratt, 451 U.S. at 545
 5   (Stewart, J., concurring)). In fact, the Supreme Court has explicitly warned against turning
 6   the Fourteenth Amendment and § 1983 into a “font of tort law to be superimposed upon
 7   whatever systems may already be administered by the States.” See Paul v. Davis, 424 U.S.
 8   693, 701 (1976).
 9         Thus, because Plaintiff claims Defendants deprived him of personal property, any
10   remedy he may have lies in state court.          Therefore, Plaintiff’s federal claims are
11   DISMISSED for failing to state a claim upon which § 1983 relief may be granted. 28
12   U.S.C. § 1915(e)(2); Lopez, 203 F.3d at 1126-27. The Court also finds that amendment of
13   these claims is futile and dismisses these claims without leave to amend. See Gonzalez,
14   759 F.3d at 1116.
15         F.     Eighth Amendment claims against Defendant Romero
16         As currently pled, the Court finds the remaining claims in Plaintiff’s FAC contains
17   “sufficient factual matter, accepted as true,” to state Eighth Amendment claims as to
18   Defendants Romero, Rodrin, and Scallia that are “plausible on [their] face,” Iqbal, 556
19   U.S. at 678, and therefore, sufficient to survive the “low threshold” set for sua sponte
20   screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at
21   1123; Iqbal, 556 U.S. at 678; United States v. Williams, 842 F.3d 1143, 1153 (9th Cir.
22   2016) (the Eighth Amendment “requires that prison officials ‘must take reasonable
23   measures to guarantee the safety of the inmates.’”) (quoting Farmer v. Brennan, 511 U.S.
24   825, 833 (1994) (“[P]rison officials have a duty [under the Eighth Amendment] . . . to
25   protect prisoners from violence at the hands of other prisoners.”)).
26   ///
27   ///
28   ///

                                                                                 3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.120 Page 9 of 10



 1          Therefore, the Court will direct the U.S. Marshal to effect service of summons
 2   Plaintiff’s FAC as to Defendants Romero, Rodrin, and Scallia on his behalf.1 See 28 U.S.C.
 3   § 1915(d) (“The officers of the court shall issue and serve all process, and perform all duties
 4   in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that service be made by
 5   a United States marshal or deputy marshal . . . if the plaintiff is authorized to proceed in
 6   forma pauperis under 28 U.S.C. § 1915.”).
 7   III.   Conclusion and Orders
 8          For all the reasons discussed, the Court:
 9          1.      DISMISSES Plaintiff’s claims against Defendants Frijas, Pollard, Vazquez,
10   Vanderweide, and Mitchell sua sponte based on his failure to state a claim against them
11   pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and DIRECTS the Clerk of the Court
12   to terminate Frijas, Pollard, Vazquez, Vanderweide, and Mitchell as Defendants in this
13   matter from the Court’s docket.
14          2.      DIRECTS the Clerk to issue a summons as to Plaintiff’s FAC (ECF No. 7)
15   upon Defendants Romero, Rodrin, and Scallia and forward it to Plaintiff along with blank
16   U.S. Marshal Form 285s for these Defendants. In addition, the Clerk will provide Plaintiff
17   with a certified copy of Order granting IFP status (ECF No. 5), certified copies of his FAC
18   (ECF No. 7), and the summons so that he may serve them upon Defendants Romero,
19   Rodrin, and Scallia. Upon receipt of this “IFP Package,” Plaintiff must complete the Form
20   285 as completely and accurately as possible, include an address where Defendants
21   Romero, Rodrin, and Scallia may be served, see S.D. Cal. CivLR 4.1.c, and return it to the
22   United States Marshal according to the instructions the Clerk provides in the letter
23   accompanying his IFP package.
24   ///
25
26
27   1
      Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative of, and not a
     substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
28   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).

                                                                                            3:20-cv-0098-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 10 Filed 05/27/20 PageID.121 Page 10 of 10



 1         3.       ORDERS the U.S. Marshal to serve a copy of Plaintiff’s FAC and summons
 2   upon Defendants Romero, Rodrin, and Scallia as directed by Plaintiff on the USM Form
 3   285 provided to him. All costs of that service will be advanced by the United States. See
 4   28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
 5         4.       ORDERS Defendants Romero, Rodrin, and Scallia, once served, to reply to
 6   Plaintiff’s FAC within the time provided by the applicable provisions of Federal Rule of
 7   Civil Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally
 8   be permitted to “waive the right to reply to any action brought by a prisoner confined in
 9   any jail, prison, or other correctional facility under section 1983,” once the Court has
10   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and
11   thus, has made a preliminary determination based on the face on the pleading alone that
12   Plaintiff has a “reasonable opportunity to prevail on the merits,” defendant is required to
13   respond).
14         5.       ORDERS Plaintiff, after service has been affected by the U.S. Marshal, to
15   serve upon Defendants Romero, Rodrin, and Scallia, or, if appearance has been entered by
16   counsel, upon Defendants’ counsel, a copy of every further pleading, motion, or other
17   document submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff
18   must include with every original document he seeks to file with the Clerk of the Court, a
19   certificate stating the manner in which a true and correct copy of that document has been
20   was served on Defendants or their counsel, and the date of that service. See S.D. Cal.
21   CivLR 5.2. Any document received by the Court which has not been properly filed with
22   the Clerk, or which fails to include a Certificate of Service upon the Defendants, may be
23   disregarded.
24         IT IS SO ORDERED.
25   Dated: May 27, 2020
26
27
28

                                                                                3:20-cv-0098-JLS-LL
